Citation Nr: 1644784	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with cataracts.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to April 1972.  He is a Vietnam Combat Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

These issues were previously remanded by the Board in July 2013 for additional evidentiary development.

Subsequent to the Board's July 2013 Remand, a February 2016 rating decision granted service connection for transient ischemic attack/thrombosis/cerebral infarction as associated with diabetes mellitus.  A separate 10 percent evaluation was assigned.  The Veteran has not expressed disagreement with this evaluation, and as a result, the Board will not address it.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's service-connected diabetes is not shown to be manifested by more than the required use of oral hypoglycemic agents and restricted diet; evidence does not demonstrate that he uses insulin or was prescribed a regulation of activities.

2. The Veteran's cataracts do not warrant a separate evaluation, as visual impairment as manifested by diminished visual acuity or impairment of visual fields is not consistent with the criteria for a compensable evaluation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected diabetes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in July 2013.  With respect to the Veteran's increased rating claim for diabetes, the Board instructed the RO to: (1) obtain any outstanding VA treatment records (2) schedule the Veteran for a VA examination to determine the current severity of his diabetes with cataracts; and (3) readjudicate the claim.

VA obtained updated VA treatment records.  The Veteran was scheduled for and attended a September 2013 VA diabetes examination and an October 2013 VA eye examination.  The RO readjudicated the claims in a February 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2008 letter and additional letters sent during the claims period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in September 2013 for the Veteran's diabetes and in October 2013 for the Veteran's cataracts associated with diabetes. The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since these examinations does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his diabetes or related cataracts.  The Board notes the request of the Veteran's representative for a new VA examination to determine the severity of the Veteran's diabetes.  The representative requests a new examination because the most recent one, in September 2013, was nearly three years ago.  However, the representative did not, and the Veteran has not, specifically indicated that the Veteran's condition has worsened.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

In short, the Board has carefully considered its duties to notify and assist, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. 

III. Increased Evaluation Diabetes with Cataracts

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran's diabetes mellitus is rated at 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code (DC) 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet. A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities to avoid hypoglycemic episodes.  61 Fed. Reg. 20,440, 20,446  (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  

The Veteran has cataracts associated with his diabetes.  Cataracts are evaluated under Diagnostic Code 6027.  Preoperative cataracts are to be evaluated based on visual impairment.  38 C.F.R. § 4.79.  The record does not indicate that the Veteran has had surgery on his cataracts. 

Analysis

At the September 2013 VA examination, it was noted that the Veteran was on oral hypoglycemic agents and was on a restricted diet.  The Veteran did not require regulation of activities as part of medical management.  The Veteran saw his diabetes care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  There was not loss of weight or strength due to diabetes.  The Veteran did not have any complications associated with diabetes.  The examiner concluded that the Veteran's stroke was at least as likely as not the result of his diabetes, but as discussed, he has been awarded a separate evaluation for this.

A review of VA treatment records during the entire period indicate that the Veteran's diabetes are well controlled.  There is no indication of other neurological complications associated with his diabetes.

While more recent treatment records indicate continuing treatment for diabetes, there is no evidence the Veteran has been prescribed insulin or regulation of activities due to his diabetes which would be required for entitlement to a higher rating under the Rating Schedule.  As such, the Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for service-connected diabetes.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that a separate evaluation for the Veteran's cataracts is not warranted.  At the Veteran's October 2013 eye examination, the Veteran's cataracts were noted as preoperative.  Visual acuity of corrected distance vision was 20/40 or better bilaterally.  See 38 C.F.R. § 4.76(b).  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision.  Id.  Pupils were round and reactive to light.  There was no anatomical loss, light perception only, extremely poor vision or blindness of either eye.  There was no corneal irregularity, double vision, or visual field defect.  The Veteran was noted to have conjunctivitis  and dry eye syndrome in addition to cataracts.  Review of additional treatment records indicate that the Veteran's cataracts were mild and not visually significant.  As such, the Board concludes that the preponderance of the evidence is against assigning a separate compensable rating for the Veteran's cataracts, as such an evaluation is not warranted under any of the appropriate Diagnostic Codes for preoperative cataracts.  See 38 C.F.R. § 4.79, Diagnostic Codes 6027, 6061-6081.  The benefit of the doubt rule is not for application as there is not an approximate balance of evidence.  See Gilbert, supra.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's diabetes, required medication, diet, any potential regulation of activities, complications requiring hospitalizations, or associated complications such as cataracts, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms and required treatment, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily asserted a worsening of the condition, without clear indication of symptoms.  However, the complications from the Veteran's diabetes, which is noted to be well controlled, are clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Additionally, there is no indication that the Veteran's service-connected diabetes on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected diabetes on appeal is not warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In the absence of exceptional factors associated with the service-connected disabilities on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with cataracts is denied.



REMAND

The Board finds that an additional VA medical opinion is warranted to address the relationship between the Veteran's hypertension and his conceded exposure to an herbicide agent during service.  The September 2013 VA examiner provided a direct and secondary service connection opinion, specific to the Veteran's service-connected diabetes.  However, the examiner did not specifically address the Veteran's contention that his hypertension is due to his exposure to herbicides.  

The examiner should consider the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  NAS placed hypertension in the category of "limited or suggestive evidence" to mean that the "evidence suggests an association" between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence.  See 79 Fed. Reg. 20,308.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The examiner is requested to provide the following opinion:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to presumed herbicide exposure, had its onset in service, or is otherwise medically related to service.

In rendering this opinion, the examiner should consider the medical literature including the NAS's Agent Orange: Update 2012.

2. Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


